Citation Nr: 0601168	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  00-15 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for tinea pedis.  

2.  Entitlement to service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARINGS ON APPEAL

Appellant, his wife, and his mother


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active naval service from November 1988 to 
September 1992, including service in Southwest Asia.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2000 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The claims file is currently under 
the jurisdiction of the VARO in Atlanta, Georgia.  

In November 2000, the appellant and his wife and mother 
testified at a hearing held before a Hearing Officer at the 
Columbia VARO.  In October 2004, the appellant also testified 
at a hearing held at the Atlanta VARO before the undersigned.  
Transcripts of both hearings are of record.  

This appeal has been procedurally developed for appellate 
review by the Board on the two issues listed on the cover 
page of this decision.  The evidence indicates that the 
appellant currently has several nasal conditions other than 
sinusitis, including rhinitis and a deviated nasal septum.  
If it is the appellant's intention to claim service 
connection for one or more of these other nasal conditions, 
he should indicate that intention, in writing, to the RO.  


FINDINGS OF FACT

1.  The appellant's current tinea pedis originated during his 
active service.  

2.  The appellant does not currently have sinusitis.  




CONCLUSIONS OF LAW

1.  Entitlement to service connection for tinea pedis is 
established.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).  

2.  Entitlement to service connection for sinusitis is not 
established.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326.  The liberalizing provisions of 
the VCAA and the implementing regulations are applicable to 
the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO has 
notified the appellant of the evidence and information needed 
to substantiate the current claims, the information he should 
provide to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire the RO to obtain 
the evidence on his behalf.  See, e.g., the letters addressed 
to the appellant by the RO or the Appeals Management Center 
(AMC) dated November 6, 2001, and January 5, 2005.  In these 
letters, the RO or the AMC informed the appellant of the 
current status of his claims and of the evidence already of 
record in support of those claims, and of what the evidence 
must show in order to support the claims.  The appellant was 
also asked to inform the RO or the AMC of any additional 
evidence or information which he thought would support his 
claims, so that the RO could attempt to obtain this 
additional evidence for him.  Moreover, since the veteran was 
informed of the evidence that would be pertinent to his 
claims and requested to submit such evidence or provide the 
information necessary to enable the RO or the AMC to obtain 
such evidence, the Board believes that the veteran was on 
notice of the fact that he should submit any pertinent 
evidence in his possession.  Therefore, to this extent, the 
Board is satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Moreover, the appellant has been accorded several VA 
examinations in connection with the current claims, and 
extensive VA medical records have also been obtained and 
reviewed.  The appellant has indicated that, with the 
exception of certain private medical records already 
submitted by himself, all relevant postservice treatment for 
the claimed disabilities was at the VA Medical Center in 
Augusta, Georgia; and those VA medical records are also of 
record.  Neither the appellant nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the present claims, and the Board 
is also unaware of any such outstanding evidence or 
information.  Therefore, the Board is also satisfied that the 
RO has complied with the duty to assist requirements of the 
VCAA and the implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In the present case, the relevant issues were initially 
adjudicated by the RO in March 2000, shortly before the 
enactment of the VCAA in November of that year.  
Subsequently, extensive notification and evidentiary 
development were accomplished in accordance with the VCAA, 
and the claims were last adjudicated in November 2005 after 
the final VCAA letter was issued in January 2005.  There is 
no indication or reason to believe that that the ultimate 
decision of the RO on the merits of these claims would have 
been different had initial adjudication been preceded by 
complete VCAA notification and development.  In sum, the 
Board is satisfied that the RO properly processed the claim 
following compliance with the notice requirements of the VCAA 
and the implementing regulations and Pelegrini.  Any 
remaining procedural errors would constitute harmless error.  
Therefore, in the Board's opinion, there is no prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claims.  



II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

A.  Service Connection for Tinea Pedis:  

The service medical records are negative for any relevant 
information until September 23, 1992.  On his separation 
medical examination on that date, the appellant complained of 
foot trouble, and the examining physician indicated that 
there was a rash on the left foot for which the appellant 
should go on sick call for further evaluation.  This was not 
done before the appellant was discharged from active service 
on September 30, 1992.  

Postservice medical records reflect ongoing treatments for 
tinea pedis since June 1998.  At the request of the Board, 
the appellant was examined in February 2005 by a VA 
dermatologist, who reported that the appellant currently had 
tinea pedis.  After reviewing the service medical records, 
another VA dermatologist concluded in October 2005 that it 
was at least as likely as not that the appellant's current 
tinea pedis was related to the foot rash noted in service in 
September 1992.  The AMC continued to deny this claim on the 
grounds that tinea pedis was not shown in service, but this 
is clearly erroneous and contradicts the October 2005 VA 
medical opinion.  Accordingly, this appeal will be granted.  

B.  Service Connection for Sinusitis:

No relevant complaints or findings were noted on the 
appellant's enlistment medical examination in July 1988.  On 
a dental health questionnaire dated in February 1989, the 
appellant complained of sinus problems, and these complaints 
were noted by the treating dentist at that time.  On a 
subsequent dental health questionnaire completed in August 
1990, the appellant indicated that he had no sinus complaints 
at that time.  No other relevant complaints or clinical 
findings are reflected by the remainder of the service 
medical records, including the report of the appellant's 
separation medical examination in September 1992, at which 
time the appellant specifically denied having sinusitis and 
the clinical evaluation of his nose was normal.  

Medical records dating from the appellant's postservice 
enlistment in the Reserves are also of record, and these 
medical records indicate that the appellant again denied 
having any problem with sinusitis in March 1993.  

VA medical records dating from March 1996 onwards, and 
private medical records dating from December 2001 to 
September 2003, reflect a personal medical history of 
sinusitis given by the appellant and occasional assessments 
or impressions (but never a diagnosis) of (sometimes 
questionable) chronic sinusitis.  On an official VA 
examination of the appellant in February 2001, it was 
reported that a CT scan of the paranasal sinuses at that time 
disclosed no evidence of sinusitis.  It was also noted on 
this examination that the service medical records reflected 
no treatments for sinusitis, but that the appellant claimed 
that subjective symptoms were present in service for which he 
never sought medical help.  The appellant repeated these 
contentions at both hearings.  

On an official VA nasal examination of the appellant in 
February 2005, and in an addendum in September 2005, it was 
again reported that the appellant's history and physical 
examination did not support a diagnosis of sinusitis; and 
that his descriptions of his symptoms were consistent with 
rhinitis, both allergic and non-allergic.  Some of his 
symptoms were also felt to be due to gastroesophageal reflux 
disease (GERD) and a deviated nasal septum.  

In the absence of competent medical evidence that the 
appellant currently has sinusitis, this appeal must be 
denied.  The Board recognizes the sincerity of the 
appellant's belief in the merits of his claim; however, 
unsupported by medical evidence, a claimant's personal 
belief, however sincere, cannot form a factual basis for 
granting a claim requiring medical determinations.  See 
Espiritu v. Derwinski, 2 Vet. App. 494 (1992); cf. Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  
As previously noted, if the appellant wishes to pursue a 
claim seeking service connection for various other nasal 
conditions or for GERD, he should inform the RO.  




	(CONTINUED ON NEXT PAGE)






ORDER

Service connection for tinea pedis is granted, subject to the 
law and regulations governing the award and payment of 
monetary benefits.  

Service connection for sinusitis is denied.  



____________________________________________
Robert E. Sullivan
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


